Case 2:19-cv-07060-MWF-SK Document 32 Filed 09/14/20 Page 1 of 1 Page ID #:319




                                                                JS-6




                    UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA


   ANTONIO M. TAYLOR,                  Case No. 2:19-cv-7060-MWF (SK)
                      Petitioner,
               v.                      JUDGMENT
   USP WARDEN MILUNSIC,
                      Respondent.




       Pursuant to the Order Dismissing Petition for Lack of Jurisdiction, IT
 IS ADJUDGED that the petition for writ of habeas corpus and this action
 are DISMISSED without prejudice.




 DATED: September 14, 2020
                                          MICHAEL W. FITZGERALD
                                          United States District Judge
